Case 8:19-cv-01782-WFJ-CPT Document 14 Filed 09/04/19 Page 1 of 2 PageID 188




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


JENNIFER PERDUE,

      Plaintiff,

v.                                              CASE NO. 8:19-cv-1782-T-02CPT

THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA,

      Defendant.
                                          /


                                     ORDER

      After due consideration of Defendant’s motion to transfer venue (Dkt. 9)

and the response (Dkt. 13), venue is transferred pursuant to 28 U.S.C. § 1404(a)

both for convenience of the parties and witnesses in the interests of justice.

      The facts of the case show that Plaintiff worked for a firm in Northern

Georgia, where she still resides. As part of her work Plaintiff claims she received

disability insurance coverage through Defendant. Plaintiff claims she became

disabled, and she is suing in this law suit for disability coverage. She brings this

case pursuant to the Employee Retirement Income Security Act, 29 U.S.C. § 1001

et seq. (ERISA).
Case 8:19-cv-01782-WFJ-CPT Document 14 Filed 09/04/19 Page 2 of 2 PageID 189




      The case has no connection whatsoever to the Middle District of Florida

beyond Plaintiff’s lawyer residing here. The Defendant is not domiciled in Florida

and the cause of action did not arise in Florida. All historical facts, medical

records, and treaters are sited in North Georgia with Plaintiff and her former

employer. Some records are held by Defendant in New Jersey.

      Venue is not established by where the lawyer lives. Venue is not proper in

the Middle District of Florida under traditional standards, 28 U.S.C. § 1391(b), nor

under the ERISA venue provision, 29 U.S.C. § 1132(e). Accordingly, the

Defendant’s motion to transfer venue (Dkt. 9) is granted. The Clerk shall transfer

this case to the United States District Court for the Northern District of Georgia,

Atlanta Division and, after effecting the transfer, close the file.

      DONE AND ORDERED at Tampa, Florida, on September 4, 2019.



                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record




                                           -2-
